Citation Nr: 1605549	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an effective date prior to March 28, 2013 for an award of 100 percent evaluation for disability due to coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 decisions by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), in which pertinent part, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran has perfected an appeal as to the denial of his claim.  

On his May 2009 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO; however, he subsequently withdrew his hearing request in a September 2013 statement.  

In an April 2013 rating decision, the RO increased the assigned evaluation to 100 percent for the Veteran's coronary artery disease, effective from February 28, 2013 (which was later revised to an effective date of March 28, 2013 based on a finding of clear and unmistakable error (CUE) in an August 2015 rating decision).  The Veteran has initiated an appeal as to the assigned effective date for the award of 100 percent evaluation; however, he has not yet been issued a statement of the case (SOC) in this matter. 

The Board notes that the Veteran also initiated an appeal as to the RO's September 2011 rating decision that assigned an initial 10 percent evaluation for coronary artery disease.  However, the Veteran failed to submit a substantive appeal, VA Form-9, following the issuance of a May 2013 SOC on that matter.  Notably, in the various May 2013 correspondences from the Veteran and his representative, it was clearly stated that he was only appealing the assigned effective date for the award of the 100 percent evaluation, and there is no indication of his desire to perfect an appeal regarding the initial assigned evaluation.   As such, the initial increased rating claim is not currently on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claim 

Unfortunately, another remand is needed prior to adjudication of the claim for service connection for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A remand is needed to obtain a supplemental VA medical opinion that addresses whether the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.  While the record does contain the medical opinion from a June 2009 VA audiology examination report, it does not appear that the VA examiner considered the Veteran's lay statement of in-service noise exposure and onset of his hearing problems.  Moreover, the VA examiner failed to account for the change in the evaluation of the Veteran's hearing on the PULHES survey for his physical profile at the time of his separation.  The available service records show that on his April 1966 enlistment examination, the PULHES survey reflects a "1" for hearing, and a November 1968 physical profile at separations shows his PULHES survey reflects a "2" for hearing, which is indicative of some hearing loss.  

The Board acknowledges that the Veteran's November 1968 separation examination report contains a "1" for hearing on PULHES survey and the audiometric results show pure-tone thresholds of 0 decibels at all Hertz in both ears.  However, the record does contain some indication of hearing loss at separation that should be addressed by the VA examiner.  The VA examiner only noted that the Veteran's hearing loss was within normal limits upon separation.  The 2009 VA medical opinion is inadequate.  On remand, it is necessary to obtain a supplemental VA medical opinion that addresses the Veteran's lay statement and the objective evidence of hearing loss reflected by the "2" for hearing on PULHES survey on the Veteran's physical profile at his separation.

Earlier Effective Date Claim 

In the April 2013 rating decision, the RO awarded a total, 100 percent evaluation for the Veteran's disability due to coronary artery disease, effective from February 28, 2013 (which was later revised to an effective date of March 28, 2013 based on clear and unmistakable error).  In the May 2013 notice of disagreement, the Veteran stated his desire to appeal the assigned effective date for the award of the 100 percent evaluation.  He asserted an assigned effective date of March 13, 2012 was warranted.  Accordingly, a statement of the case (SOC) should be issued that addresses this claim.  Thus, this claim must be remanded for issuance of a SOC addressing the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative must be provided a Statement of the Case addressing the Veteran's claim for an earlier effective date for the award of a 100 percent evaluation for coronary artery disease.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238. 

2. Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

3. Arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate specialist in order to provide a Supplement VA medical opinion report on the etiology of the Veteran's bilateral hearing loss.  The Veteran's claims file must be made available to the VA examiner, and the examiner should indicate in his/her report whether or not the claims file was reviewed. 

Based on a review of the claim file, including the service treatment records, the VA examiner should provide a medical opinion on whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's bilateral hearing loss was incurred in or otherwise related to his period of service.

In doing so, the VA examiner should indicate that she/he has reached this conclusion after considering the April 1966 physical PULHES profile at enlistment noted as "1" for hearing when compared to his November 1968 physical PULHES profile at separation which shows "2" for hearing, and whether the change is result of in-service noise exposure.  The examiner should also consider the Veteran's lay statements of excessive noise exposure in active service. 

The VA examiner should include in that examination report the rationale for any opinion expressed.  If the examiner cannot provide an opinion responding to this inquiry without resorting to mere speculation, then the examiner should so state and discuss why it cannot be resolved based on the available medical evidence and the Veteran's reported history. 

4.  Following the above actions, review and readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




